Citation Nr: 0412153	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service condition for thyroid disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1988 to 
June 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision.  The RO had 
readjudicated the veteran's claim for service connection for 
a thyroid condition based upon the passage of the Veterans' 
Claims Assistance Act (VCAA) in November 2000.  The original 
RO rating decision was issued in October 2000, from which the 
veteran did not appeal.  The veteran indicated disagreement 
with the readjudicated decision in an August 2002 written 
statement and requested a de novo review by a decision review 
officer (DRO).  The RO issued a statement of the case in 
February 2003 affirming its previous decision, and the 
veteran submitted his substantive appeal in May 2003.  

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a thyroid 
disability, which he contends was incurred during active duty 
service.  

On his application for benefits, the veteran asserted that he 
had been diagnosed with a thyroid condition within one month 
of his release from active duty.  In his August 2002 notice 
of disagreement, he states that he was treated by a private 
physician during service and prescribed medication for 
thyroidism.  There is no evidence in the service medical 
records of a diagnosis of thyroid disease, but the veteran 
contends that his weight issues throughout service, as well 
as his complaints reflected in a June 1996 medical record of 
nausea and tiredness, are evidence of the onset of his 
disability.

Post service medical records reflect treatment for thyroidism 
in December 1997.  In a medical record dated in December 
1997, it is noted that the veteran's TSH (thyroid stimulating 
hormone), was borderline high and was diagnosed "prob. 
Hypothyroid."  The veteran was prescribed the medication 
synthroid at that time.  A later medical note in March 1998, 
reflects that a repeat TSH test had been ordered in December 
1997, but had never been performed.  The veteran's 
prescription for synthroid was continued.  Billing records 
from VA reflect that the veteran has been prescribed 
synthroid from December 1997 through November 2000 (date of 
last billing record associated with the claims folder).

A July 2001 letter from a private physician, Jerry D. 
Leventhal, MD., reflects that he was treating the veteran for 
hypothyroidism with synthroid.  These medical records have 
not been associated with the claims folder.

The veteran has undergone two VA examinations with regard to 
his thyroid condition.  The first examination conducted in 
July 2000 relays the diagnosis of hypothyroidism and notes 
the veteran's prescribed thyroid medication by his private 
physician, as well as fatigue and significant weight gain as 
reported by the veteran.  

The veteran underwent a second VA examination in March 2002.  
The examining physician noted that he thoroughly reviewed the 
veteran's claims file and reviewed all records with regard to 
his thyroid condition.  He further reported that he found no 
evidence of treatment or a diagnosis of a thyroid condition 
in service and that the veteran has experienced a long 
history of obesity and weight control issues.  The examiner 
noted TSH testing conducted in November 1997 resulted in a 
level of 5.5, which the examining physician opined was only 
minimally above the normal level, and concluded that it was 
difficult to accept hypothyroidism to be the correct 
diagnosis.  He also stated that the veteran's tested TSH 
level of 5.5 was not a level where an endocrinologist would 
agree that thyroid replacement therapy is indicated.  

On this record, it is unclear whether the veteran actually 
has the disability for which he seeks benefits, and if so, 
its time of onset.  In view of this, attempts should be made 
to obtain the actual clinical treatment records from the 
private physician who apparently concluded the veteran has a 
thyroid disorder.  Likewise, the VA records which apparently 
serve as the basis for the veteran's continued need for 
prescription medication for a thyroid disorder should be 
obtained.  

Accordingly, the Board REMANDS this case for the following:

1  Ask the veteran to provide a list of the names 
and addresses of all private and VA doctors and 
medical care facilities (hospitals, HMOs, VA 
Medical Centers, etc.) that have treated him for 
his thyroid condition.  Provide him with release 
forms and ask him to sign and return a copy for 
each health care provider identified, and for whose 
treatment records are not already contained within 
the claims file.  When the veteran responds, obtain 
records from each health care provider he 
identifies, and in particular, an attempt should be 
made to obtain the records of the veteran's 
treatment by Jerry D. Leventhal, MD., 8465 Navarre 
Parkway, Suite 12, Lighthouse Executive Plaza, 
Navarre, FL 32566.  Likewise, copies of records of 
the veteran's treatment at the Biloxi, VA Medical 
Center between 1997 and 1999 and since January 
2000, should be obtained.  If these records cannot 
be obtained and there is no affirmative evidence 
that they do not exist, inform the appellant of the 
records that could not be obtained, including what 
efforts were made to obtain them.  Also, inform the 
appellant that adjudication of his claims will 
continue without these records unless he is able to 
submit them.  Allow an appropriate period for 
response.

2.  Review the claims file and ensure that all 
notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 C.F.R. 
§ 3.159.

3.  Thereafter, undertake any additional 
development as may be indicated, including 
conducting any necessary examination and re-
adjudicate the claim.  If it remains denied, 
provide the veteran and any representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on the claim 
for benefits, including a summary of the evidence 
(including all the records associated with the 
claims file since the issuance of the statement of 
the case in February 2003).  Allow an appropriate 
period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




